DETAILED ACTION
In view of the PATENT BOARD DECISION filed on January 6, 2021, PROSECUTION IS HEREBY REOPENED.  A Non-final Office Action is set forth below based upon the examiner’s reevaluation of the prior art analysis within the Board’s decision.  As provided under 37 CFR 1.198, prosecution of the proceeding before the primary examiner will not be reopened or reconsidered by the primary examiner after a final decision of the Board except under the provisions of 37 CFC 1.114 (request for continued examination) or 37 CFR 41.50 without the written authority of the Director, and then only for the consideration of matters not already adjudicated, sufficient cause being shown.

A Technology Center Director has approved of reopening prosecution by signing below:
/Colleen Fauz/Director, 2400                                                                                                                                                                                                        

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
No amendments have been presented. Claims 1-23 are pending and claims 10-16 are withdrawn. Claims 1-9 and 17-23 are herein examined.

Response to Patent Board Decision
The Patent Board Decision (“Board”) dated 6 JANUARY 2021 found the Examiner affirmed-in-part. The Board reversed the Examiner in the 35 U.S.C. § 103 rejection of claims 1-9 and 17-22 and affirmed the Examiner in both the 35 U.S.C. § 103 of claim 23 and the 35 U.S.C. § 112(b) of claim 22.
The decision to reverse the Examiner was due to U.S. Publication No. 2003/0125471 A1 (hereinafter “Ishihara”) ultimately not to disclosing “an upper portion formed of a silicone polymer, wherein an upper surface of the upper portion is chemically activated by a corona treatment.” However, claim 23 utilized a different prior-art for teaching said limitation and the rejection was affirmed.
The current rejection relies on the prior-art of claim 23 for teaching the subject matter previously relied upon by Ishihara. To this end, the Board stated,
“The Examiner did not include claim 1 in this rejection [of claim 23] (see Final Act. 16-17, so a rejection of claim 1 based on these references is technically not before us, even though all limitations of claim 1 were addressed by virtue of their inclusion in claim 23.  As a result, in the event of future prosecution, the Examiner may consider whether claim 1 should be rejected based on this combination of references.  See MPEP § 1213.02 (explaining that “no inference should be drawn” when the Board does not exercise its authority to enter a new ground of rejection” (emphasis added). Patent Board Decision, p. 17.
No inference was drawn from the decision, but after reconsideration of the subject matter in claim 1 the Examiner has concluded claim 1 is met by the combination of references from claim 23.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "substantially" in claim 22 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For examination purposes, the layer being “substantially one molecule thick” limitation will be interpreted as a layer that is limited in the molecule thickness.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-9, and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,070,224 (hereinafter “Zemlin”) in view of U.S. Patent No. 3,632,386 (hereinafter “Hurst”), and further in view of U.S. Publication No. 2003/0068079 A1 (hereinafter “Park”).
Regarding claim 1, Zemlin teaches an upper portion formed of a silicone polymer (col. 1, l. 46, “silicone rubber”); 
a layer of an adhesion promoting compound bonded to the upper surface, wherein the adhesion promoting compound comprises a glycol, glycol ether, or combinations thereof (col. 5, ll. 36 - col. 6, line 4 discloses the use of glycol as a bridging agent).
Zemlin fails to expressly disclose a scanning platform, comprising: wherein an upper surface of the upper portion is chemically activated by a corona treatment.
However, Hurst teaches wherein an upper surface of the upper portion is chemically activated by a corona treatment (Abstract, “a silicone polymer release surface is corona treated.” Note, the surface applied to is the “upper surface” of the treated area).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have chemically activated a 
Zemlin and Hurst fail to expressly disclose a scanning platform (The Examiner notes that this limitation carries no patentable weight as the platform being for scanning is intended use of the polymer; however, for completeness it will be addressed with prior-art).
However, Park teaches a scanning platform (FIG. 4, turn table 50).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have created utilized a scanning platform made out of a structural material, as taught by Park (FIG. 4), in Zemlin and Hurst's joint invention. One would have been motivated to modify Zemlin and Hurst's joint invention, by incorporating Park's invention, to have a platform for the use of creating a 3D model with high accuracy and a low amount of time ([0003]), wherein a platform made of a plastic is structurally reliable and cost-efficient.
Regarding claim 2, Zemlin, Hurst, and Park disclose all of the limitations of claim 1, as outlined above. Additionally, Park discloses wherein the scanning platform is supported by and positioned above a base platform (FIG. 4 discloses the turn table 50 above the motor 53). The same motivation of claim 1 applies to claim 2.
Regarding claim 3, Zemlin, Hurst, and Park disclose all of the limitations of claim 2, as outlined above. Additionally, Park discloses wherein the scanning platform is rotatable with respect to the base platform ([0021], “The moving means comprises a 
Regarding claim 4, Zemlin, Hurst, and Park disclose all of the limitations of claim 2, as outlined above. Additionally, Park disclose wherein the scanning platform is tiltable with respect to the base portion ([0021], “The moving means comprises a turn table for allowing the tooth plaster model to be mounted thereon and being rotated and tilted”). The same motivation of claim 1 applies to claim 4.
Regarding claim 5, Zemlin, Hurst, and Park disclose all of the limitations of claim 2, as outlined above. Additionally, Park discloses wherein the scanning platform is rotatable and tiltable with respect to the base portion, and further comprising a controller in communication with the platform to rotate and tilt the platform ([0021], “The moving means comprises a turn table for allowing the tooth plaster model to be mounted thereon and being rotated and tilted;” [0050], “motor driver 20 under a control of the control part”). The same motivation of claim 1 applies to claim 5.
Regarding claim 7, Zemlin, Hurst, and Park disclose all of the limitations of claim 1, as outlined above. Additionally, Zemlin discloses wherein the chemically activated upper surface includes hydroxyl groups, carboxyl groups, carbonyl groups, or combinations thereof such that the adhesion promoting compound is chemically bonded to the surface through ether linkages, ester linkages, urethane linkages, or combinations thereof 
Regarding claim 8, Zemlin, Hurst, and Park disclose all of the limitations of claim 1, as outlined above. Additionally, Zemlin discloses wherein the adhesion promoting compound comprises ethylene glycol, ethylene glycol monomethyl ether, diethylene glycol, diethylene glycol monomethyl ether, triethylene glycol, tiethylene glycol monomethyl ether, propylene glycol, propylene glycol monomethyl ether, dipropylene glycol, dipropylene glycol monomethyl ether, tripropylene glycol, tripopylene glycol monomethyl ether, or combinations thereof (col. 4, ll. 1-4, “ethylene glycol;” col. 10, l. 67, “7. Diethyleneglycol”).
Regarding claim 9, Zemlin, Hurst, and Park disclose all of the limitations of claim 1, as outlined above. Additionally, Zemlin discloses wherein the adhesion promoting compound further comprises an isocyanate, a poly-isocyanate, or combinations thereof (col. 2, l. 18, “isocyanate;” col. 5, left column describes isocyanate as a bridging agent).
Regarding claim 21, Zemlin, Hurst, and Park disclose all of the limitations of claim 1, as outlined above. Additionally, Zemlin discloses wherein the layer of adhesion promoting compound consists of glycol molecules, glycol ether molecules, or a combination thereof (col. 6, ll. 1-4 describe glycol molecules; col. 10, l. 67 describes activating primers and bridging agents including glycol).
Zemlin fails to expressly disclose the adhesion promoting compound bonded to the upper surface through reaction with reactive groups created by the corona treatment.
However, Hurst teaches the adhesion promoting compound bonded to the upper surface through reaction with reactive groups created by the corona treatment (Abstract 
Regarding claim 22, Zemlin, Hurst, and Park disclose all of the limitations of claim 1, as outlined above. Additionally, Zemlin discloses wherein the layer of adhesion promoting compound is substantially one molecule thick (col. 5, ll. 36 - col. 6, line 4 discloses the use of glycol as a bridging agent. Note, see claim interpretation in the 35 U.S.C. 112 rejection above).
Regarding claim 23, Zemlin, Hurst, and Park disclose all of the limitations of claim 1, as outlined above. Additionally, Zemlin discloses wherein the layer of adhesion promoting compound does not include an isocyanate or a poly-isocyanate (col. 2, ll. 10-19, Zemlin does not disclose requiring isocyanate or a poly-isocyanate and further does disclose the bridging agent while capable of reacting with isocyanates, it is written in an alternative manner and not required).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zemlin in view of Hurst, in further view of Park, and even further in view of U.S. Publication No. 2012/0308784 A1 (hereinafter “Chen”).
Regarding claim 6, Zemlin, Hurst, and Park disclose all of the limitations of claim 1, as outlined above. Zemlin, Hurst, and Park fail to expressly disclose further comprising an adhesive putty adhered to the scanning platform.
However, Chen discloses further comprising an adhesive putty adhered to the scanning platform ([0004], “tapes and pads could be useful with an unpredictably wide range of potential surfaces and objects.” Note the platform is a surface of a common structural material, plastic).
.
Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2013/0278725 A1 (hereinafter “Mannan”) in view of Zemlin, and further in view of Hurst.
Regarding claim 17, Mannan discloses a base portion, wherein the scanning platform is supported by and positioned above the base portion (FIG. 1, platform 20 is above the base portion).
a pattern projector to project a light pattern onto an object to be scanned on the scanning platform (FIG. 1, projector 16 and platform 20);
a plurality of images to record digital images of light reflected from the object to be scanned on the platform (FIG. 1, cameras 18. Note the projector is pointing at the object that is being photographed); and
a controller in communication with the scanning platform, pattern projector, and a plurality of imagers, wherein the controller is to rotate the platform and form a digital 3-dimensional model of the object to be scanned based on the digital images formed by the plurality of imagers (FIG. 1, computer 10; [0054], “register all captured single view 3D scans to form a complete 3D model”).
Mannan fails to expressly disclose an upper portion formed of a silicone polymer, wherein the upper portion includes an upper surface that is chemically activated by a corona treatment, and
a layer of an adhesion promoting compound bonded to the chemically activated upper surface, wherein the adhesion promoting compound comprises a glycol, glycol ether, or combinations thereof.
Zemlin teaches an upper portion formed of a silicone polymer (col. 1, l. 46, “silicone rubber”); 
a layer of an adhesion promoting compound bonded to the chemically activated upper surface, wherein the adhesion promoting compound comprises a glycol, glycol ether, or combinations thereof (col. 5, ll. 36 - col. 6, line 4 discloses the use of glycol as a bridging agent).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have utilized a polymer with an adhesion compound bonded, as taught by Zemlin (col. 1, l. 46), in Mannan's invention. One would have been motivated to modify Mannan’s invention, by incorporating Zemlin’s invention, to provide an effective bonding process (col. 1, ll. 24-42).
Mannan and Zemlin fail to expressly disclose wherein the upper portion includes an upper surface that is chemically activated by a corona treatment.
However, Hurst teaches wherein the upper portion includes an upper surface that is chemically activated by a corona treatment (Abstract, “a silicone polymer release 
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have chemically activated a silicone surface by a corona treatment, as taught by Hurst (Abstract), in Mannan and Zemlin’s joint invention. One would have been motivated to modify Mannan and Zemlin’s joint invention, by incorporating Hurst’s invention, to provide desired release surface properties of a silicone surface for adding an adhesive coating (col. 1, ll. 3-35).
Regarding claim 18, Mannan, Zemlin, and Hurst disclose all of the limitations of claim 17, as outlined above. Additionally, Zemlin discloses wherein the adhesion promoting compound further comprises an isocyanate, a poly-isocyanate, or combinations thereof (col. 2, l. 18, “isocyanate;” col. 5, left column describes isocyanate as a bridging agent). The same motivation of claim 17 applies to claim 18.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mannan in view of Zemlin, further in view of Hurst, and even further in view of Park.
Regarding claim 19, Mannan, Zemlin, and Hurst disclose all of the limitations of claim 17, as outlined above. Mannan, Zemlin, and Hurst fail to expressly disclose wherein the scanning platform is tiltable with respect to the base portion.
However, Park teaches wherein the scanning platform is tiltable with respect to the base portion ([0021], “The moving means comprises a turn table for allowing the tooth plaster model to be mounted thereon and being rotated and tilted”).
.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mannan in view of Zemlin, further in view of Hurst, and even further in view of Chen.
Regarding claim 20, Mannan, Zemlin, and Hurst disclose all of the limitations of claim 17, as outlined above. Mannan, Zemlin, and Hurst fail to expressly disclose further comprising an adhesive putty adhered to the scanning platform.
However, Chen discloses further comprising an adhesive putty adhered to the scanning platform ([0004], “tapes and pads could be useful with an unpredictably wide range of potential surfaces and objects.” Note the platform is a surface of a common structural material, plastic).
	Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have utilized an adhesive for binding an object to a surface, as taught by Chen ([0004]), in Mannan, Zemlin, and Hurst’s joint invention. One would have been motivated to modify Mannan, Zemlin, and Hurst’s joint invention, by incorporating Chen’s invention, for binding an object to a non-horizontal surface ([0002] – note, Park's platform tilts) with an adhesive that has a 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STUART D BENNETT whose telephone number is (571)272-0677.  The examiner can normally be reached on Monday - Friday from 9:00 AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/STUART D BENNETT/Examiner, Art Unit 2481
/WILLIAM C VAUGHN JR/Supervisory Patent Examiner, Art Unit 2481